                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

LOCAL 513, INTERNATIONAL UNION )
OF OPERATING ENGINEERS,        )
AFL-CIO, et al.,               )
                               )
                  Plaintiffs,  )
                               )
            vs.                )                         Case No. 4:18CV01278 AGF
                               )
INVISION EXCAVATING &          )
CONTRACTING, LLC,              )
                               )
                 Defendant.    )


                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiffs’ motions for default judgment (ECF

Nos. 24, 26) against Defendant InVision Excavating & Contracting, Inc. Plaintiffs are the

union and trustees of various employee benefit plans. Plaintiffs filed this action to recover

delinquent contributions and liquidated damages owed to them under the Employee

Retirement Income Security Act, 29 U.S.C. § 1132, and the Labor Management Relations

Act, 29 U.S.C. §185.

       Clerk’s Entry of Default was entered against Defendant on November 6, 2018.

ECF No. 8. Plaintiffs subsequently sought documents necessary for a payroll accounting,

which Defendant ultimately produced. ECF Nos. 20 & 21. Plaintiffs now seek judgment

against Defendant in the amounts of $138,730.81 in principal, $28,083.87 in liquidated

damages, $41.93 in outstanding variances, and $5,906.96 in attorney fees and costs, for a

total of $172,763.57. Plaintiffs have provided affidavits and exhibits supporting these

                                             1
amounts. ECF No. 24, Exhibits 2 & 7, ECF No. 26, Ex. 1, ECF No. 27.

       “Where default has been entered, the allegations of the complaint, except as to the

amount of damages, are taken as true.” Carpenters’ Dist. Council of Greater St. Louis and

Vicinity v. Hard Rock Foundations, LLC, No. 4:13CV01549 AGF, 2013 WL 6037097, at

*2 (E.D. Mo. Nov. 14, 2013) (citation omitted). “In determining the amount of damages

for a default judgment in an ERISA case brought by a plan against an employer, the court

may rely on detailed affidavits or documentary evidence to determine the appropriate sum

for the default judgment.” Painters Dist. Council 2 v. Grau Contracting, Inc., No.

4:10CV02339 AGF, 2012 WL 2848708, at *1 (E.D. Mo. July 11, 2012) (internal quotation

omitted). A plaintiff is entitled to recover all of the principal contributions owed pursuant

to the payroll examination, plus liquidated damages totaling twenty percent of the

delinquency, interest, attorneys’ fees, and costs.       See 29 U.S.C. § 1132(g)(2)(E).

Damages must be proven by a preponderance of the evidence. See Iron Workers St. Louis

Dist. v. Arrow Fence, Inc., No. 4:11CV02019 AGF, 2013 WL 991658, at *2 (E.D. Mo.

Mar. 13, 2013).

        Upon review of the record, the Court finds that Plaintiffs have provided sufficient

evidence to support their motion.




                                             2
        Accordingly,

      IT IS HEREBY ORDERED that Plaintiffs’ motions for default judgment are

GRANTED. ECF Nos. 24 & 26. A Judgment against Defendant in the amount of

$172,763.57 shall accompany this Memorandum and Order



                                        AUDREY G. FLEISSIG
                                        UNITED STATES DISTRICT JUDGE

Dated this 30th day of January, 2020.




                                        3
